977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Plaintiff-Appellant,v.Edward W. MURRAY, Individually and in his official capacity;E.C. Morris, Individually and in his official capacity asDeputy Director;  R.A. Young, Individually and in hisofficial capacity as Regional Administrator;  D.A.Garraghty, Warden, Individually and in his officialcapacity;  Unknown Defts, In their official capacity,Defendants-Appellees.
No. 92-6287.
United States Court of Appeals, Fourth Circuit.
Submitted May 13, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk, No.  (CA-91-707-N);  John A. MacKenzie, Senior District Judge.
Anthony Crowell, appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Anthony Crowell, a Virginia inmate, brought this 42 U.S.C. § 1983 (1988) action in October 1991, requesting leave to proceed in forma pauperis.   The district court assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Crowell failed to comply with the fee order.   Crowell appeals.   Although the district court failed to adhere to its local rule which provides that a party be given thirty days to pay a partial fee after the court overrules objections to the assessment, we find this error to be harmless.1  See 28 U.S.C. § 2111 (1988).   The order dismissing Crowell's complaint is without prejudice and nowhere does he allege that he could have paid the fee if the full thirty days had been allowed.2  Therefore, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Local Rule 28(C)(4) for the Eastern District of Virginia provides, in part:
If the party objects to the payment of the portion of the filing fee as ordered by the Court, such party shall, within 11 days of said order, forward to the Clerk his objections thereto, demonstrating the lack of ability or other factors which would justify a failure to pay the required filing fee.   The Court, upon further consideration thereof, may grant permission to proceed in forma pauperis, or may enter an order declining permission to proceed in forma pauperis unless the party pays the amount specified therein within 30 days from the date of said order, but the disposition shall be without prejudice to the right of a party to thereafter file a complaint or petition.


2
 The order overruling Crowell's objections allowed him twenty rather than thirty days to pay the partial fee;  the court dismissed the complaint after twenty-five days